Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 2 recites: “a plurality of insulating layers…a via hole formed in the insulating layer….”
It is not clear which one of the “plurality of insulating layers” is referred to by “the insulating layer.”
In order to expedite prosecution, the Examiner reasonably believes that each of claims 1 and 2 should be construed as: “a plurality of insulating layers…a via hole formed in the respective insulating layer of the plurality of insulating layers….”

Furthermore, claim 2 recites: “the connection via and the first adjacent via are included in a via row formed of three or more vias….”
There is no antecedent basis for “the connection via and the first adjacent via.”
In order to expedite prosecution, each of claim 2 is construed as: “[[the] a connection via and [[the]] a first adjacent via are included in a via row formed of three or more vias….”

  All dependent claims are rejected by virtue of depending from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (US 2018/0242464, “Hasegawa”) in view of Matsumura (JP 2010-034391, “Matsumura.”  Examiner’s note:  Matsumura is cited in the IDS filed on 12/10/2020).

Regarding claim 1, Hasegawa discloses A substrate comprising: a plurality of insulating layers each comprising a wiring pattern formed on one surface (Figs. 10-13, [0044], [0063], [0071], [0072]; the bottom four laminated resin films 10 in Fig. 11 is a plurality of insulating layers, each comprising respective land electrodes 116, 117, and 118, which are respective wiring patterns formed on one surface); 
a connection terminal, the plurality of insulating layers being laminated on the connection terminal (Figs. 10-13, [0044], [0063], [0071], [0072]; the land electrode 11 on the bottom of the 2nd surface 1b is a connection terminal, the plurality of insulating layers 10 being laminated on the connection terminal);
and a plurality of vias that electrically connect the wiring patterns adjacent to each other in a lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; the vias 126, 127, and the two unnumbered vias which are directly connected to the land electrode 118 and to the connection terminal, are a plurality of vias that electrically connect the wiring patterns adjacent to each other in a lamination direction), 
wherein: each of the plurality of vias is composed of a via hole formed in the respective insulating layer of the plurality of insulating layers and a conductive material provided in the via hole (Figs. 10-13, [0044], [0063], [0071], [0072]; each of vias 126, 127 and the connection via is the same circular shape formed in the respective insulating layer and is made of sintered metal powder),
one of the plurality of vias is a connection via directly connected to the connection terminal (Figs. 10-13, [0044], [0063], [0071], [0072]; the two unnumbered vias which are directly connected to the land electrode 118 and to the connection terminal construed as a connection via which is directly connected to the land electrode 11 on the bottom of the 2nd surface 1b which is the connection terminal), 
and another of the plurality of vias is a first adjacent via adjacent to the connection via in the lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; the via 127 is construed as a first adjacent via, adjacent to the connection via in the lamination direction), 
wherein the first adjacent via is connected to the wiring pattern formed on a surface of a top insulating layer (Figs. 10-13, [0044], [0063], [0071], [0072]; the via 127 is connected to the land electrode 11 on the surface 1a), 
and the connection via and the first adjacent via overlap each other in a plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via and the via 127 overlap each other in a plan view), 
and S1/A1≤0.61 and S1/A2≤0.61 are satisfied, where A1 is an average cross-sectional area of the connection via is A1, A2 is an average cross-sectional area of the first adjacent via, and S1 is an overlapping area of the connection via and the first adjacent via in the plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via and the first adjacent via, respectively, are the same size in a plan view, therefore they have the same cross-sectional area, and the overlapping area as illustrated in Fig. 11 is less than half, which reads on this limitation).
Hasegawa does not disclose  a component-embedded substrate, an embedded component comprising a connection terminal.
Matsumura discloses a component-embedded substrate, an embedded component comprising a connection terminal (Fig. 1, [0013], [0022]; electronic component 13 has the electrode pad 13a which is a connection terminal). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hasegawa’s substrate with Matsumura’s embedded component in order to provide a multilayer printed wiring board to be connected to an electronic component, as suggested by Matsumura at Overview.
	
	Regarding claim 2, Hasegawa in view of Matsumura discloses the claimed invention as applied to claim 1, above.
	Hasegawa discloses A substrate comprising: a plurality of insulating layers each comprising a wiring pattern formed on one surface (Figs. 10-13, [0044], [0063], [0071], [0072]; the bottom four laminated resin films 10 in Fig. 11 is a plurality of insulating layers, each comprising respective land electrodes 116, 117, and 118, which are respective wiring patterns formed on one surface); 
 a connection terminal, the plurality of insulating layers being laminated on the connection terminal (Figs. 10-13, [0044], [0063], [0071], [0072]; the land electrode 11 on the bottom of the 2nd surface 1b is a connection terminal, the plurality of insulating layers 10 being laminated on the connection terminal); 
a plurality of vias that electrically connect the connection terminal to the wiring patterns adjacent to each other in a lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; the vias 126, 127, and the two unnumbered vias which are directly connected to the land electrode 118 and to the connection terminal, are a plurality of vias that electrically connect the wiring patterns adjacent to each other in a lamination direction); 
and [[the]] a connection via and [[the]] a first adjacent via are included in a via row formed of three or more vias, among the plurality of vias, that are adjacent to each other in the lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; a connection via, which is construed as the combination of the two unnumbered vias which are directly connected to the land electrode 118 and to the connection terminal of Fig. 11, and the via 127, which is construed as a first adjacent via, are included in a via row which includes the connection via, and vias 125-127, which are adjacent to each other in the lamination direction), 
wherein each of the plurality of vias is composed of a via hole formed in the respective insulating layer of the plurality of insulating layers and a conductive material provided in the via hole (Figs. 10-13, [0044], [0063], [0071], [0072]; each of vias 125-127 and the connection via is the same circular shape formed in the respective insulating layer and is made of sintered metal powder), 
the via row comprises one of the plurality of vias which is [[a]] the connection via directly connected to the connection terminal (Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via is directly connected to the connection terminal), 
and another of the plurality of vias which is [[a]] the first adjacent via adjacent to the connection via in the lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; the first adjacent via 127 is adjacent to the connection via in the lamination direction), 
wherein the via row is connected to the wiring pattern formed on a surface of a top insulating layer (Figs. 10-13, [0044], [0063], [0071], [0072]; the via row is connected to the land electrode 11 on the 1st surface 1a), 
a center of any one of the vias of the via row is offset in a direction perpendicular to the lamination direction, from a center of any another of the vias of the via row (Figs. 10-13, [0044], [0063], [0071], [0072]; a center of the connection via is offset in a direction perpendicular to the lamination from a center of the first adjacent via 127), 
the via row includes an overlapping portion in which all of the vias included in the via row overlap in a plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via and vias 126-127 all overlap in a plan view), 
and the connection via and the first adjacent via overlap each other in a plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via and via 127 overlap each other in a plan view), 
and S1/A1<0.61 and S1/A2<0.61 are satisfied, where Al is an average cross-sectional area of the connection via, A2 is an average cross-sectional area of the first adjacent via, and Si is an overlapping area of the connection via and the first adjacent via in the plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; Figs. 10-13, [0044], [0063], [0071], [0072]; the connection via and the first adjacent via, respectively, are the same size in a plan view, therefore they have the same cross-sectional area, and the overlapping area as illustrated in Fig. 11 is less than half, which reads on this limitation).
Hasegawa does not disclose  a component-embedded substrate, an embedded component comprising a connection terminal.
Matsumura discloses a component-embedded substrate, an embedded component comprising a connection terminal (Fig. 1, [0013], [0022]; electronic component 13 has the electrode pad 13a which is a connection terminal). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hasegawa’s substrate with Matsumura’s embedded component in order to provide a multilayer printed wiring board to be connected to an electronic component, as suggested by Matsumura at Overview.

Regarding claim 3, Hasegawa in view of Matsumura discloses the claimed invention as applied to claim 2, above.
Hasegawa discloses the via row includes a second adjacent via that is adjacent to the first adjacent via in the lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; the via 126 is a second adjacent via that is adjacent to the via 127 in the lamination direction as illustrated in Fig. 11), 
and S2, 0.9≤S2/A2≤1.0 and 0.9≤S2/A3≤1.0 are satisfied, where A2 is an average cross-sectional area of the first adjacent via, A3 is an average cross-sectional area of the second adjacent via, and S2 is an overlapping area of the first adjacent via and the second adjacent via in the plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; vias 127 and 126, which are the first and second adjacent vias, respectively, are the same size therefore they have the same cross-sectional area, and they overlap each other in their entirety as illustrated in Fig. 11, which reads on this limitation).

Regarding claim 4, Hasegawa in view of Matsumura discloses the claimed invention as applied to claim 2, above.
Hasegawa discloses the via row includes a second adjacent via that is adjacent to the first adjacent via in the lamination direction (Figs. 10-13, [0044], [0063], [0071], [0072]; via 125 of Fig. 11 is construed as a second adjacent via, and is adjacent to the first adjacent via 127 in the lamination direction), 
and S2, S2/A2≤0.61 and S2/A3≤0.61 are satisfied, where A2 is an average cross-sectional area of the first adjacent via, A3 is an average cross-sectional area of the second adjacent via, and S2 is an overlapping area of the first adjacent via and the second adjacent via in the plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; vias 127 and 125 of Fig. 11, which are the first and second adjacent vias, respectively, are the same size therefore they have the same cross-sectional area, and the overlapping area as illustrated in Fig. 1 is less than half, which reads on this limitation).

Regarding claim 5, Hasegawa in view of Matsumura discloses the claimed invention as applied to claim 2, above.
Hasegawa discloses Sn/An≤0.61 and (Sn+1)/(An+1)≤0.61 are satisfied for any two of the vias in the via row that are adjacent to each other in the lamination direction, where An is the average cross-sectional area of one of the two vias, An+1 is the average cross-sectional area of the other of the two vias, and Sn is the overlapping area of the two vias in the plan view (Figs. 10-13, [0044], [0063], [0071], [0072]; vias 127 and 125 in Fig. 11, are two vias in the via row that are adjacent to each other in the lamination direction, and are of the same size therefore they have the same cross-sectional area, and the overlapping area as illustrated in Fig. 1 is less than half, which reads on this limitation).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847